Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 2/15/19 has been considered and made of record (noted attached copy of form PTO-1449). 								

      Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 11, 13, 23-26 and 43 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Van Dalen et al (2014/0356836).
.
Regarding claim 2, Van Dalen further discloses a water tight enclosure enabled said eye model to fill with a transparent liquid fig 3, para [0042])
Regarding claim 7, Van Dalen further discloses the eye model of claim 1, wherein said corneal model is a corneal model of an infant (abstract) comprising a convex anterior surface (fig 3) having a nominal radius of curvature of about 6 mm (para [0068]) [or is a corneal model of an adult comprising a convex anterior surface having a nominal radius of curvature of about 8 mm.
Regarding claim 8, Van Dalen further discloses the eye model of claim 1, wherein said corneal model produces an anatomically accurate first Purkinje image as seen in a human eye (intended use, device capable, see para [0005] - which describes model as closely mimicking the anatomy and physiology of the human eye).

Regarding claim 13, Van Dalen further discloses the eye model of claim 1, wherein said photo-realistic retinal shell is made from a thermal formable material (para [0057]-[0058]).
Regarding claim 23, Van Dalen further discloses an eye model (fig 3) configured for wide field retinal imaging (intended use), comprising: an integrated cornea-lens model (110, 320) comprising a convex anterior surface (fig 3, para [0036]-[0038]), configured to image a field of view of at least 160 degrees on the retina (intended use, device capable, see retina 350,360, 370, 510, 520, 530 having 180 degrees coverage; and a retinal model (340, 350, 360, 370, 510, 520, 530) comprising a shell (340) having a photo-realistic image thereon (fig 3, para [0044], [0056], [0060], [0062]).
Regarding claim 24, Van Dalen further discloses the eye model of claim 23, further comprising: a water tight enclosure (fig 3, anterior chamber filled with water) enabling said eye model to be filled with transparent liquid (intended use, see para [0042]).

Regarding claim 26, Van Dalen further discloses the eye model of claim 23, wherein said photo-realistic retinal shell is a hemisphere with a nominal diameter of approximate 15 mm for infant eyes (para [0046]) [and 22 mm for adult eyes]).
Regarding claim 43, Van Dalen further discloses the eye model of claim 23, wherein said photo-realistic retinal features include retinal details of healthy retina or a diseased retina (para [0062] - either healthy (no ROP) or unhealthy (ROP) dependent upon evaluation of blood vessels by physician).

       Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 
	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Dalen et al (2014/0356836) in view of Sheehy et al (6,485,142).
	Regarding claim 16, Van Dalen teaches the eye model of claim 2, but does not teach wherein said transparent liquid is water. However, Sheehy teaches a similar model, wherein said transparent liquid is water (col 4, In 19-30). 
It would have been obvious to one of ordinary skill in the art that Van Dalen would have been modified by the teachings of Sheehy because doing so approximates the index of refraction of the vitreous humor, as taught in Sheehy.
   
    Claims Rejection Under 35 USC – 103 
	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Dalen et al (2014/0356836) in view of Niven (2004/0189934).
	Regarding claim 18, Van Dalen teaches the eye model of claim 1, but does not teach wherein said cornea model is made of PMMA. However, Niven teaches a similar model, wherein said cornea model is made of PMMA (para [0016]-[0018]). It would have been obvious to one of ordinary skill in the art that Van Dalen would have been modified by the teachings of Niven because doing so provides an anatomical cornea model that scatters light similar to a human cornea as taught in Niven.
 
   Claims Rejection Under 35 USC – 103 
	Claims 27, 32, 33 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alexander (5,221,208) in view of Van Dalen et al (2014/0356836).
	Regarding claim 27, Alexander teaches a method for creating a photo-realistic retinal shell, comprising: providing a wide-field photo of a retina (fig 3A shows hemispherical member 102 which has image of retina 116 imprinted thereon, col 5, In 31-35); depositing ink on said material to print said wide-field photo of a retina (fig 3A, col 5, In 31-35), but does not teach providing a material capable of thermal deformation; or deforming said thermal deformable material into a curved surface.
However, Van Dalen teaches a similar method, comprising: providing a material capable of thermal deformation (para [0058] - inherent in mold being used for thermoforming is a material capable of thermal deformation); providing a wide-field image of a retina (para [0062] - describes image; fig 3 shows wide field); deforming said thermal deformable material into a curved surface (fig 5, para [0058]-[0059] describes thermoforming molding process).
It would have been obvious to one of ordinary skill in the art that Alexander would have been modified by the teachings of Van Dalen because the use of the materials and methods in Van Dalen provides a more realistic eye model therefore providing more effective training and enhanced learning.
	

Regarding claim 33, Alexander and Van Dalen teach the method of claim 27 and Alexander further teaches wherein said wide-field photo of said retina covers an angle of at least 80 degrees in all angular directions relative to a center point on the shell (fig 3A, 3B, shows 90 degrees in all directions).
Regarding claim 39, Alexander and Van Dalen teach the method of claim 27, but does not specifically teach wherein said step of said deforming process is achieved using a vacuum forming molding. However, Van Dalen teaches the deforming process comprising thermoforming (para [0058]). It would have been obvious to one of ordinary skill in the art that vacuum thermoforming would have been used because vacuum thermoforming is an easy way to deform the material to the shape of the mold.
   Claims Rejection Under 35 USC – 103 
	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (5,221,208) in view of Van Dalen et al (2014/0356836) as applied to claim 27 above, and further in view of Lai et al (WO 2016/040935).
Regarding claim 40, Alexander and Van Dalen teach the method of claim 27, further comprising generating the wide-field photo by forming a composite image of a .
				   Allowable Subject Matter		
	Claims 3 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
					Art Pertinent
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Schmid et al (8,511,821) teach Eye model which is considered pertinent to the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


2/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872